Defendant White Real Estate Improvement Corporation moved for an order dismissing the complaint because it does not state facts sufficient to constitute a cause of action, and that plaintiff has not legal capacity to sue or, in the alternative, for an order requiring plaintiff separately to state and number her causes of action, and further in the alternative, for an order under rule 103 of the Rules of Civil Practice, striking out certain allegations of the complaint as irrelevant, redundant and unnecessary. The motion was denied and said defendant appeals. Order affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.